DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.

Response to Amendment
3.	Acknowledgement is made of amendment filed on August 29, 2022, in which claims 1, 2, 5, 6, 11, 12, and 16 are amended, claims 3, 4, 8, 9, 13, 14, 18 and 19 are canceled, and claims 1, 2, 5-7, 10-12, 15-17 and 20 are still pending.

Response to Arguments
4.	Applicant's arguments, filed on August 29, 2022, with respect to Claims 1, 2, 5-7, 10-12, 15-17 and 20 have been fully considered but they are not persuasive.  
5.	With regards to arguments for independent claims 1, 6, 11 and 16, applicants argue that Makar et al. (US 2019/0347845 A1), Lux et al. (US 2016/0140689 A1) and Sines et al. (US 2019/0158704 A1)  fail to disclose a plurality of importance values that are predetermined and assigned to vertices of the plurality of geometries relating to one or more scenes associated with an application, wherein the plurality of geometries are rasterized into pixels associated with the color buffer, wherein the pixels in the color buffer are assigned one or more importance values higher than a threshold value associated with interested regions, wherein the plurality of importance values are stored in an importance buffer within the frame buffer. The examiner respectfully agrees and moots in view of the new grounds of rejections regarding claims 1, 6, 11 and 16, since in Gruen et al. (US 2019/0318455 A1) teaches (“one or more of the SMs 340 may be configured to execute a vertex shader program that processes a number of vertices defined by the model data. In an embodiment, the different SMs 340 may be configured to execute different shader programs concurrently. For example, a first subset of SMs 340 may be configured to execute a vertex shader program while a second subset of SMs 340 may be configured to execute a pixel shader program. The first subset of SMs 340 processes vertex data to produce processed vertex data and writes the processed vertex data to the L2 cache 360 and/or the memory 204. After the processed vertex data is rasterized (i.e., transformed from three-dimensional data into two-dimensional data in screen space) to produce fragment data, the second subset of SMs 340 executes a pixel shader to produce processed fragment data, which is then blended with other processed fragment data and written to the frame buffer in memory 204. The vertex shader program and pixel shader program may execute concurrently, processing different data from the same scene in a pipelined fashion until all of the model data for the scene has been rendered to the frame buffer. Then, the contents of the frame buffer are transmitted to a display controller for display on a display device.” [0088] “The rasterization stage 560 converts the 3D geometric primitives into 2D fragments (e.g. capable of being utilized for display, etc.). The rasterization stage 560 may be configured to utilize the vertices of the geometric primitives to setup a set of plane equations from which various attributes can be interpolated.” [0097] “When the raster operations stage 580 has finished processing the pixel data (i.e., the output data 502), the pixel data may be written to a render target such as a frame buffer, a color buffer, or the like.” [0099] “the results of applying TAA to the rasterized image may include a color buffer for pixels within the rasterized image. … the TAA may compare an historical value for a pixel in a previous frame to current values of neighboring pixels in a current frame. In another example, pixels with an historical value that differs from the current values of neighboring pixels by more than a predetermined amount may be identified as failure pixels. In this way, the pixel may be identified as complex and may be labeled as a failure pixel. … the pixel may be identified as a failure pixel in response to determining that the depth value for the pixel differs from depth values for neighboring pixels by more than a predetermined amount. In this way, the pixel may be identified as being associated with a depth edge and may be labeled as a failure pixel. … the pixel may be identified as a failure pixel in response to determining that the luminance value for the pixel differs from luminance values for neighboring pixels by more than a predetermined amount.” [0121-0124]) Gruen teaches a color buffer for pixels within the rasterized image, the values for the current pixels are higher than the neighboring pixels, and when the raster operations stage has finished processing the pixel data, the pixel data may be written to a frame buffer or a color buffer.  Therefore, Gruen teaches the arguments of the limitations for claims 1, 6, 11 and 16 as it is recited.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 5, 6, 10, 11, 15, 16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang (US 2016/0232645 A1) in view of Gruen et al. (US 2019/0318455 A1).
9.	With reference to claim 1, Wang teaches A computing system, comprising: one or more processors; a memory coupled to the one or more processors, (Fig. 1), the one or more processors comprising a graphics processing unit (GPU) to render a scene of a graphics application that includes a plurality of geometries into a color buffer within a frame buffer of the GPU, (“GPU 12 may be configured to render one or more portions of the frame using one or more graphics operations, and write color data directly to color buffer in system memory 10 in accordance with the one or more graphics operations. GPU 12 may be further configured to write depth data to a depth buffer in the GMEM 14 in accordance with the one or more graphics operations, and resolve the depth buffer in GMEM 14 to the system memory 10 when the rendering of the one or more portions of the frame is complete. … graphics processing pipeline 30 may include a command engine 32, a geometry processing stage 34, a rasterization stage 36, and a pixel processing pipeline 38. Each of the components in graphics processing pipeline 30 may be implemented as fixed-function components, programmable components (e.g., as part of a shader program executing on a programmable shader unit), or as a combination of fixed-function and programmable components. Memory available to CPU 6 and GPU 12 may include system memory 10 and frame buffer 15. Frame buffer 15 may be a part of system memory 10 or may be separate from system memory 10. Frame buffer 15 may store a frame of rendered image data.” [0032-0033]) 

    PNG
    media_image1.png
    769
    504
    media_image1.png
    Greyscale

Wang does not explicitly teach content of the color buffer is encoded, via an encoder, into a video bitstream based on a plurality of importance values that are predetermined and assigned to vertices of the plurality of geometries relating to one or more scenes associated with an application, wherein the plurality of geometries are rasterized into pixels associated with the color buffer, wherein the pixels in the color buffer are assigned one or more importance values higher than a threshold value associated with interested regions, wherein the plurality of importance values are stored in an importance buffer within the frame buffer.  These are what Gruen teaches.  Gruen teaches content of the color buffer is encoded, via an encoder, into a video bitstream (“the results of applying TAA to the rasterized image may include a color buffer for pixels within the rasterized image.” [0121] “The I/O unit 205 transmits the decoded commands to various other units of the PPU 200 as the commands may specify. For example, some commands may be transmitted to the front end unit 215. Other commands may be transmitted to the hub 230 or other units of the PPU 200 such as one or more copy engines, a video encoder, a video decoder, a power management unit, etc.” [0036]) Gruen also teaches a plurality of importance values that are predetermined and assigned to vertices of the plurality of geometries relating to one or more scenes associated with an application, wherein the plurality of geometries are rasterized into pixels associated with the color buffer, wherein the pixels in the color buffer are assigned one or more importance values higher than a threshold value associated with interested regions, wherein the plurality of importance values are stored in an importance buffer within the frame buffer.  (“one or more of the SMs 340 may be configured to execute a vertex shader program that processes a number of vertices defined by the model data. In an embodiment, the different SMs 340 may be configured to execute different shader programs concurrently. For example, a first subset of SMs 340 may be configured to execute a vertex shader program while a second subset of SMs 340 may be configured to execute a pixel shader program. The first subset of SMs 340 processes vertex data to produce processed vertex data and writes the processed vertex data to the L2 cache 360 and/or the memory 204. After the processed vertex data is rasterized (i.e., transformed from three-dimensional data into two-dimensional data in screen space) to produce fragment data, the second subset of SMs 340 executes a pixel shader to produce processed fragment data, which is then blended with other processed fragment data and written to the frame buffer in memory 204. The vertex shader program and pixel shader program may execute concurrently, processing different data from the same scene in a pipelined fashion until all of the model data for the scene has been rendered to the frame buffer. Then, the contents of the frame buffer are transmitted to a display controller for display on a display device.” [0088] “The rasterization stage 560 converts the 3D geometric primitives into 2D fragments (e.g. capable of being utilized for display, etc.). The rasterization stage 560 may be configured to utilize the vertices of the geometric primitives to setup a set of plane equations from which various attributes can be interpolated.” [0097] “When the raster operations stage 580 has finished processing the pixel data (i.e., the output data 502), the pixel data may be written to a render target such as a frame buffer, a color buffer, or the like.” [0099] “the results of applying TAA to the rasterized image may include a color buffer for pixels within the rasterized image. … the TAA may compare an historical value for a pixel in a previous frame to current values of neighboring pixels in a current frame. In another example, pixels with an historical value that differs from the current values of neighboring pixels by more than a predetermined amount may be identified as failure pixels. In this way, the pixel may be identified as complex and may be labeled as a failure pixel. … the pixel may be identified as a failure pixel in response to determining that the depth value for the pixel differs from depth values for neighboring pixels by more than a predetermined amount. In this way, the pixel may be identified as being associated with a depth edge and may be labeled as a failure pixel. … the pixel may be identified as a failure pixel in response to determining that the luminance value for the pixel differs from luminance values for neighboring pixels by more than a predetermined amount.” [0121-0124]) Gruen teaches a color buffer for pixels within the rasterized image, the values for the current pixels are higher than the neighboring pixels, and when the raster operations stage has finished processing the pixel data, the pixel data may be written to a frame buffer or a color buffer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gruen into Wang, in order to reduce a cost of performing.
10.	With reference to claim 5, Wang teaches the application includes a graphics application being a three-dimensional (3D) graphics application, (“GPU 12 may include a plurality of processing elements that are configured to operate on multiple vertices or pixels in a parallel manner. The highly parallel nature of GPU 12 may, in some instances, allow GPU 12 to draw graphics images (e.g., GUIs and two-dimensional (2D) and/or three-dimensional (3D) graphics scenes) onto display 18 more quickly than drawing the scenes directly to display 18 using CPU 6.” [0028]) Wang also teaches an application programming interface (API) of the computing system. (“The software applications that execute on CPU 6 may include one or more graphics rendering instructions that instruct CPU 6 to cause the rendering of graphics data to display 18. In some examples, the software instructions may conform to a graphics application programming interface (API), such as, e.g., an Open Graphics Library (OpenGL®) API, an Open Graphics Library Embedded Systems (OpenGL ES) API, a Direct3D API, an X3D API, a RenderMan API, a WebGL API, or any other public or proprietary standard graphics API.” [0025])
Wang does not explicitly teach the plurality of importance values being received. This is what Gruen teaches (“the TAA may compare an historical value for a pixel in a previous frame to current values of neighboring pixels in a current frame. In another example, pixels with an historical value that differs from the current values of neighboring pixels by more than a predetermined amount may be identified as failure pixels. In this way, the pixel may be identified as complex and may be labeled as a failure pixel. … the pixel may be identified as a failure pixel in response to determining that the depth value for the pixel differs from depth values for neighboring pixels by more than a predetermined amount. In this way, the pixel may be identified as being associated with a depth edge and may be labeled as a failure pixel. … the pixel may be identified as a failure pixel in response to determining that the luminance value for the pixel differs from luminance values for neighboring pixels by more than a predetermined amount.” [0122-0124] “a host processor executes a driver kernel that implements an application programming interface (API) that enables one or more applications executing on the host processor to schedule operations for execution on the PPU 200. " [0042]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gruen into Wang, in order to reduce a cost of performing.
11.	Claims 6 is similar in scope to claim 1, and thus is rejected under similar rationale. 
12.	Claims 10 is similar in scope to claim 5, and thus is rejected under similar rationale. Wang does not explicitly teach transmitting the video bitstream to a remote device over a network. This is what Gruen teaches (“The I/O unit 205 transmits the decoded commands to various other units of the PPU 200 as the commands may specify. For example, some commands may be transmitted to the front end unit 215. Other commands may be transmitted to the hub 230 or other units of the PPU 200 such as one or more copy engines, a video encoder, a video decoder, a power management unit, etc.” [0036] “The PPU 200 may be included in a desktop computer, a laptop computer, a tablet computer, servers, supercomputers, a smart-phone (e.g., a wireless, hand-held device), personal digital assistant (PDA), a digital camera, a vehicle, a head mounted display, a hand-held electronic device, and the like. In an embodiment, the PPU 200 is embodied on a single semiconductor substrate. In another embodiment, the PPU 200 is included in a system-on-a-chip (SoC) along with one or more other devices such as additional PPUs 200, the memory 204, a reduced instruction set computer (RISC) CPU, a memory management unit (MMU), a digital-to-analog converter (DAC), and the like.” [0071] “the system 465 may be coupled to a network (e.g., a telecommunications network, local area network (LAN), wireless network, wide area network (WAN) such as the Internet, peer-to-peer network, cable network, or the like) through a network interface 435 for communication purposes.” [0082]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gruen into Wang, in order to reduce a cost of performing.
13.	Claim 11 is similar in scope to claim 1, and thus is rejected under similar rationale. Wang additionally teaches An apparatus comprising: a graphics processing unit (GPU), and a memory coupled to the GPU. (“FIG. 2 is a block diagram illustrating example implementations of CPU 6, GPU 12, and system memory 10 of FIG. 1 in further detail. CPU 6 may include at least one software application 24, a graphics API 26, and a GPU driver 7, each of which may be one or more software applications or services that execute on CPU 6. GPU 12 may include a graphics processing pipeline 30 that includes a plurality of graphics processing stages that operate together to execute graphics processing commands. GPU 12 may be configured to execute graphics processing pipeline 30 in a hybrid rendering mode, according to the techniques of this disclosure. As shown in FIG. 2, graphics processing pipeline 30 may include a command engine 32, a geometry processing stage 34, a rasterization stage 36, and a pixel processing pipeline 38. Each of the components in graphics processing pipeline 30 may be implemented as fixed-function components, programmable components (e.g., as part of a shader program executing on a programmable shader unit), or as a combination of fixed-function and programmable components. Memory available to CPU 6 and GPU 12 may include system memory 10 and frame buffer 15. Frame buffer 15 may be a part of system memory 10 or may be separate from system memory 10. Frame buffer 15 may store a frame of rendered image data.” [0033]).
14.	Claim 15 is similar in scope to claim 5, and thus is rejected under similar rationale.
15.	Claim 16 is similar in scope to claim 1, and thus is rejected under similar rationale. Wang additionally teaches A non-transitory computer-readable medium having stored thereon instructions which, when executed, cause a computing device to perform operations (“this disclosure describes a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device configured for graphics processing to render one or more portions of the frame using one or more graphics operations, write color data directly to a color buffer in a system memory in accordance with the one or more graphics operations, write depth data to a depth buffer in a graphics memory in accordance with the one or more graphics operations, and resolve the depth buffer in the graphics memory to the system memory when the rendering of the one or more portions of the frame is complete.” [0007])
16.	Claim 20 is similar in scope to claim 10, and thus is rejected under similar rationale.
17.	Claims 2, 7, 12 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang (US 2016/0232645 A1) and Gruen et al. (US 2019/0318455 A1), as applied to claims 1, 6, 11 and 16 above, and further in view of Sines et al. (US 2019/0158704 A1).
18.	With reference to claim 2, Wang does not explicitly teach pixels in the color buffer that are rasterized from each of the plurality of geometries being assigned the same plurality of importance values as the importance values of the corresponding geometry, wherein the encoder further to encode the content of the color buffer into the video bitstream by providing the interested regions with higher image quality while reducing image quality of uninterested regions, wherein the encoder is further to transmit the video bitstream to a remote device over a network between the remote device and the computing system. These are what Gruen teaches.  Gruen teaches pixels in the color buffer that are rasterized from each of the plurality of geometries being assigned the same plurality of importance values as the importance values of the corresponding geometry, (“one or more of the SMs 340 may be configured to execute a vertex shader program that processes a number of vertices defined by the model data. In an embodiment, the different SMs 340 may be configured to execute different shader programs concurrently. For example, a first subset of SMs 340 may be configured to execute a vertex shader program while a second subset of SMs 340 may be configured to execute a pixel shader program. The first subset of SMs 340 processes vertex data to produce processed vertex data and writes the processed vertex data to the L2 cache 360 and/or the memory 204. After the processed vertex data is rasterized (i.e., transformed from three-dimensional data into two-dimensional data in screen space) to produce fragment data, the second subset of SMs 340 executes a pixel shader to produce processed fragment data, which is then blended with other processed fragment data and written to the frame buffer in memory 204. The vertex shader program and pixel shader program may execute concurrently, processing different data from the same scene in a pipelined fashion until all of the model data for the scene has been rendered to the frame buffer. Then, the contents of the frame buffer are transmitted to a display controller for display on a display device.” [0088] “The rasterization stage 560 converts the 3D geometric primitives into 2D fragments (e.g. capable of being utilized for display, etc.). The rasterization stage 560 may be configured to utilize the vertices of the geometric primitives to setup a set of plane equations from which various attributes can be interpolated.” [0097] “When the raster operations stage 580 has finished processing the pixel data (i.e., the output data 502), the pixel data may be written to a render target such as a frame buffer, a color buffer, or the like.” [0099] “the results of applying TAA to the rasterized image may include a color buffer for pixels within the rasterized image. … the TAA may compare an historical value for a pixel in a previous frame to current values of neighboring pixels in a current frame. In another example, pixels with an historical value that differs from the current values of neighboring pixels by more than a predetermined amount may be identified as failure pixels. In this way, the pixel may be identified as complex and may be labeled as a failure pixel. … the pixel may be identified as a failure pixel in response to determining that the depth value for the pixel differs from depth values for neighboring pixels by more than a predetermined amount. In this way, the pixel may be identified as being associated with a depth edge and may be labeled as a failure pixel. … the pixel may be identified as a failure pixel in response to determining that the luminance value for the pixel differs from luminance values for neighboring pixels by more than a predetermined amount.” [0121-0124]) Gruen also teaches the encoder further to encode the content of the color buffer into the video bitstream, wherein the encoder is further to transmit the video bitstream to a remote device over a network between the remote device and the computing system. (“the results of applying TAA to the rasterized image may include a color buffer for pixels within the rasterized image.” [0121] “The I/O unit 205 transmits the decoded commands to various other units of the PPU 200 as the commands may specify. For example, some commands may be transmitted to the front end unit 215. Other commands may be transmitted to the hub 230 or other units of the PPU 200 such as one or more copy engines, a video encoder, a video decoder, a power management unit, etc.” [0036] “The PPU 200 may be included in a desktop computer, a laptop computer, a tablet computer, servers, supercomputers, a smart-phone (e.g., a wireless, hand-held device), personal digital assistant (PDA), a digital camera, a vehicle, a head mounted display, a hand-held electronic device, and the like. In an embodiment, the PPU 200 is embodied on a single semiconductor substrate. In another embodiment, the PPU 200 is included in a system-on-a-chip (SoC) along with one or more other devices such as additional PPUs 200, the memory 204, a reduced instruction set computer (RISC) CPU, a memory management unit (MMU), a digital-to-analog converter (DAC), and the like.” [0071] “the system 465 may be coupled to a network (e.g., a telecommunications network, local area network (LAN), wireless network, wide area network (WAN) such as the Internet, peer-to-peer network, cable network, or the like) through a network interface 435 for communication purposes.” [0082]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gruen into Wang, in order to reduce a cost of performing.
The combination of Wang and Gruen does not explicitly teach providing the interested regions with higher image quality while reducing image quality of uninterested regions. This is what Sines teaches (“rendering unit 220 can alternate the marked ROI quantization parameter values (to achieve more or less compression).Furthermore, motion information from velocity buffers (Image.sub.N compared to Image.sub.N-1) can be utilized. For example, the motion data can be used to modify the per-macroblock quantization parameter which is used in the encoding process. This means allocating more encoding bits towards specific content based on its velocity.” [0020] “Translation unit 440 can retrieve the metadata (i.e., attributes 435) stored in buffer 425 by game engine 415, and translation unit 440 can translate the metadata to enable the metadata to be consumed by the various different types of video encoders that can be implemented by system 405. For example this data will help encoders to understand temporal differences, texture, ROI and to fully or partially skip the image analysis. With that, encoders will save time compressing the image and provide better image quality given the time constraints (low latency).” [0027]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sines into the combination of Wang and Gruen, in order to optimize the quality of the video while maintaining a low encoding latency and reducing artifacts in the encoded video bitstream.
19.	Claim 7 is similar in scope to claim 2, and thus is rejected under similar rationale. Wang does not explicitly teach importance values higher than a threshold forming interested regions (“the TAA may compare an historical value for a pixel in a previous frame to current values of neighboring pixels in a current frame. In another example, pixels with an historical value that differs from the current values of neighboring pixels by more than a predetermined amount may be identified as failure pixels. In this way, the pixel may be identified as complex and may be labeled as a failure pixel. … the pixel may be identified as a failure pixel in response to determining that the depth value for the pixel differs from depth values for neighboring pixels by more than a predetermined amount. In this way, the pixel may be identified as being associated with a depth edge and may be labeled as a failure pixel. … the pixel may be identified as a failure pixel in response to determining that the luminance value for the pixel differs from luminance values for neighboring pixels by more than a predetermined amount.” [0122-0124]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gruen into Wang, in order to reduce a cost of performing.
20.	Claim 12 is similar in scope to claim 2, and thus is rejected under similar rationale.
21.	Claim 17 is similar in scope to claim 7, and thus is rejected under similar rationale.

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619